Citation Nr: 1401244	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include whether new and material evidence has been received to reopen a previously denied claim of service connection for major depression.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran testified by videoconference at a Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).

The reopened claim of service connection for major depression has been recharacterized as an acquired psychiatric disorder other than PTSD.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim as supported by the multiple diagnoses of record, such as anxiety disorder and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The reopened issues of (1) service connection for an acquired psychiatric disorder other than PTSD and (2) service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for PTSD and major depression were denied by a July 2007 rating decision.  The Veteran filed a timely Notice of Disagreement, and a Statement of the Case was issued, but he did not perfect his appeal.

2.  The evidence received since the July 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for PTSD and major depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence having been submitted, the claim for entitlement to service connection for major depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his claims should be reopened for further consideration.  

The Board does not have jurisdiction to address the merits of the underlying claims without first determining that new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A. Applicable Law

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B. Discussion

In this case, the Veteran filed an original claim of service connection for PTSD in January 2006.  The RO interpreted this claim to include both PTSD and major depression.  The RO denied both claims in a July 2007 rating decision.  The basis for the denial of the claim of entitlement to service connection for PTSD in July 2007 was that the Veteran's alleged stressors were unable to be corroborated.  Service connection for depression was denied based on a determination that no medical evidence had been furnished to show that the Veteran had depression due to his service.  

The Veteran was notified of the denial by a letter dated in August 2007.  After filing a Notice of Disagreement in November 2007, the RO issued a Statement of the Case in July 2009.  The Veteran, however, did not then file a substantive appeal.  He also did not submit any pertinent evidence prior to the expiration of the appeal period.  The January 2006 claim, as decided by the July 2007 rating decision, is accordingly final.  See 38 C.F.R. §§ 3.156(b), 20.302; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In March 2010, the Veteran filed a petition to reopen his claims.  The medical evidence added to the record since the July 2007 decision includes, inter alia, a statement from another soldier indicating that an accident similar to the Veteran's alleged stressor occurred at Fort Hood, Texas, around the time the Veteran served.  Also of record is a May 2013 letter from a VA psychiatrist, which addresses the history of the Veteran's psychiatric condition.  The foregoing evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claims is in order.  Shade, 24 Vet. App. 110.

Because this disposition is fully favorable to the Veteran, all notification and development action necessary to render a fair decision in this matter is deemed accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD, to this extent, is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for major depression, to this extent, is granted.


REMAND

The Veteran seeks service connection for PTSD and an acquired psychiatric disorder other than PTSD.  Before the Board can adjudicate these claims, additional development is required.

I.  Missing Records

A.  In-Service Mental Health Service Treatment Records

At his hearing, the Veteran testified that he had been suicidal in service and had received treatment at the hospital.  Board Hearing Tr. at 9-10.  It does not appear that the Veteran's mental health service records, if any, have been requested.  An attempt to obtain these records, to include in-service hospital records, should be made on remand.

In this regard, the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a), advises that service treatment records do not include records of inpatient treatment records or mental health records.  Those records are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.   For this reason a separate request for hospital and mental health records is necessary in this case.


B.  Post-Service Treatment Records

At his hearing, the Veteran testified that he received psychiatric counseling at Rogers State Prison.  Similarly, an October 2007 VA treatment record discusses a past history of private (non-VA) treatment beginning in 1999.  Records of such treatment have not been associated with the claims file and may be pertinent to the Veteran's claims.  Because these records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Similarly, an October 2010 statement from a VA therapist noted the Veteran's statement that he received treatment at VA "in the 90s."  Currently, the claims file contains VA treatment records as early as June 1999.  However, these treatment records indicate earlier treatment at VA.  As such, all outstanding VA treatment records, including those prior to June 1999 should be obtained.  

C.  Social Security Administration (SSA) Records

In June 2013, the Veteran submitted a letter from SSA indicating that he was successful in his Supplemental Security Income (SSI) claim.  The Veteran previously submitted his SSA application in support of his VA claims, which included his claim that his psychiatric disabilities have rendered him unable to work.  As his SSI claim was only granted in July 2013, the relevant medical records upon which this decision was based, have not yet been associated with the claims file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, on remand, SSA records must be obtained as they may be relevant to his claims.

II.  Stressor Development

The Veteran has alleged, inter alia, that he witnessed the aftermath of a tail rotor strike, where a crew chief was stuck in the head by a helicopter tail rotor, and died due to serious head trauma.  He has also indicated that he witnessed the fatal shooting accident of a friend (Private First Class (PFC) Peoples) in service.  The Veteran provided a date, unit, and location of each incident, as well as the name of the soldier who was shot.  

The U.S. Army and Joint Services Records Research Center (JSRRC), in a May 2007 response, requested to the AOJ that the Veteran provide the full name and Social Security number of PFC Peoples.  However, the Veteran has provided enough information for JSRRC to perform a search; requiring him to provide the full name and Social Security number of the deceased soldier before stressor research is performed is unreasonable.

In April 2013, a former soldier assigned to the same troop as the Veteran in 1983, wrote that he received daily briefings from the Unit Safety Officer at Fort Hood regarding tail rotor strikes due to an incident that had recently occurred resulting in the death of a crew chief from the squadron (7/17 CAV).  He noted that a record of this tail rotor strike probably exists at the Base Aviation Office, the Base Provost Marshall Office, the Base Newspaper, or even at the records division at Ft. Rucker, Alabama.  

Accordingly, on remand, more extensive stressor development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  He should be specifically asked to identify all mental health records relating to treatment while in Rogers State Prison and any other private facility.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts necessary to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all diagnostic reports and clinical records prior to June 1999.  

More recent treatment records from VA should also be added to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the appropriate service department and/or records custodian(s), including the military hospital at Fort Carson and the National Personnel Records Center, with a request for copies of any records associated with hospitalization and/or treatment for a mental health condition, as described by the Veteran.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

5.  Obtain the Veteran's SSA records, to include the most recent disability determination for SSI benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  

6.  All attempts to fulfill the preliminary development specified in paragraph 1-5 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

7.  Prepare of a summary of the claimed stressors using the previously-provided information of record, as well as the April 2013 statement from a former soldier from 7/17 CAV, and forward the summary to JSRRC and ask them to attempt to verify the claimed stressors (despite the lack of the full name of PFC Peoples and Social Security number).  The stressors are as follows:

(a) Accidental shooting death of PFC Peoples by Specialist (SP4) Best in or around June 1982 at Camp Bullis, Texas.  PFC Peoples was assigned to either the 7/17 CAV or 4/9 CAV 6th AirCav Brigade; and

(b) Tail rotor strike death of a crew chief in or around June 1982 at Fort Hood, Texas.  The crew chief was assigned to 7/17 CAV, 6th AirCav Brigade.

Regarding stressor (b), other attempts to verify this stressor should also be undertaken, to include obtaining incident reports from this time period from Ft. Hood's Aviation Office and/or Provost Marshall Office, the records division at Ft. Rucker, Alabama, and/or any other relevant entity.

All attempts to corroborate the stressors listed above should be documented in the claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any follow-up notification and/or development needed as a consequence of the development completed in paragraphs 1-7 above,  readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


